Citation Nr: 0405798	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  95-18 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for corns and/or 
calluses of the feet.

3.  Entitlement to service connection for a cyst and perineal 
abscess.

4.  Entitlement to a compensable disability evaluation for 
acne, based on an initial determination.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
August 1989.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the in RO Jackson, Mississippi.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
claimant if further action is required.  


REMAND

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations essentially eliminate 
the concept of the well-grounded claim.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.102 (2003).  They also 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  

In the case at hand, the record contains the relevant law and 
regulations pertaining to the VCAA notification provisions in 
the September 2003 supplemental statement of the case.  See 
38 C.F.R. § 3.159 (2003).  The record also contains 
correspondence to the veteran dated August 2003 and November 
2003, which informed her of the VCAA and addressed the VCAA 
notice and duty to assist provisions as they pertain to the 
claim currently on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2003), requiring VA to explain what evidence will 
be obtained by whom.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

At the outset, the Board notes that during the course of the 
veteran's appeal, her claims file was lost.  The RO has 
attempted to rebuild her claims file, but all of the 
veteran's records are not contained therein.  The RO should 
contact the veteran and ask her to provide any service 
medical records she has in her possession, as well as any 
treatment records dated August 1989 to the present.  
Additionally, the RO should ask the veteran to provide a list 
of dates, as well as places, where she sought treatment for 
her disorders while in service.  After the RO receives this 
information from the veteran, the RO should attempt to obtain 
any treatment records identified by the veteran.   

In February 1998, the veteran underwent a VA examination for 
skin disease.  The claims file contains the first page of the 
examination, however the remainder of the examination is 
missing.  The RO should contact the VA medical center (VAMC) 
in New Orleans, Louisiana, and obtain the remainder of the 
veteran's skin examination.

VA's duty to assist the claimant while developing her claim, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), requires VA to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate her claim.  The duty to 
assist includes obtaining a medical opinion whenever such an 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  In the case at hand, a 
medical opinion is necessary, pursuant to 38 C.F.R. 
§ 3.159(c) (2003), based on a thorough review of the record, 
to include the veteran's service medical records (if 
located), as to whether it is at least as likely as not that 
the veteran's low back disorder, corns and/or calluses of the 
feet, and cyst and perineal abscess were due to, originated 
in, or were exacerbated by her active military service.  The 
examiner should also determine the current severity of her 
service-connected skin disorder.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not 
acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The veteran should be contacted and 
requested to provide the names, 
addresses (or military medical 
facilities) and approximate dates of 
treatment for any health care providers 
she obtained treatment from during her 
period of active service as well as all 
VA and non-VA health care providers 
which treated her for her disorders post 
service.  After the releases are signed, 
the RO should obtain and associate with 
the claims folder all of the veteran's 
clinical records, including the records 
from a February 1998 VA skin 
examination.  All attempts to procure 
records should be documented in the 
file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records.

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and etiology of any 
current low back disability.  It is 
imperative that the examining physician 
reviews the evidence in the claims 
folder, including her service medical 
records (if located), and is provided a 
complete copy of this REMAND.  A 
notation to the effect that this record 
review took place should be included in 
the examiner's report.  All indicated 
tests, studies and X-rays should be 
performed.  The orthopedist should 
express an opinion as to whether any low 
back disability found is related to the 
veteran's period of active service. 

4. The veteran should be afforded a VA 
scar examination to evaluate any 
residuals of the cyst removal of the 
perineum.  It is imperative that the 
examining physician reviews the evidence 
in the claims folder, including her 
service medical records (if located), 
and is provided a complete copy of this 
REMAND.  A notation to the effect that 
this record review took place should be 
included in the examiner's report.  All 
indicated tests, studies and X-rays 
should be performed.  The examiner is to 
describe in detail any residual scar, 
and whether the scar is healed, 
adherent, poorly nourished, tender and 
painful, or ulcerating.

5. The RO should schedule the veteran 
for a VA podiatry examination to 
determine the nature and etiology of any 
corns and/or calluses of the feet.  It 
is imperative that the examining 
physician reviews the evidence in the 
claims folder, including her service 
medical records (if located), and is 
provided a complete copy of this REMAND.  
A notation to the effect that this 
record review took place should be 
included in the examiner's report.  All 
indicated tests, studies and X-rays 
should be performed.  A description of 
all foot growths, including the extent, 
size and location, should be reported.  
The podiatrist should express an opinion 
as to whether any corns and/or calluses 
found are related to the veteran's 
period of active service.  

6.  The RO should schedule the veteran 
for a VA dermatological examination to 
determine the current severity of her 
service-connected skin condition.  It is 
imperative that the examining physician 
reviews the evidence in the claims 
folder, including her service medical 
records (if located), and is provided a 
complete copy of this REMAND.  A 
notation to the effect that this record 
review took place should be included in 
the examiner's report.  All indicated 
tests, studies (including color 
photographs), and X-rays should be 
performed.  The physician should 
describe all manifestations of the 
underlying disability. Specifically, the 
physician should state whether there is 
exfoliation, exudation or itching 
involving an exposed surface or 
extensive area.  

7.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on her claim.

8.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

9.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




